UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6882


THOMAS KIM,

                 Petitioner - Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-01637-TSE-MSN)


Submitted:    October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bradley Rittenhouse Haywood, SHELDON, FLOOD & HAYWOOD, PLC,
Fairfax, Virginia, for Appellant.  Susan Elizabeth Baumgartner,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas         Kim    seeks    to    appeal    the     district      court’s       order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the       merits,   a    prisoner    satisfies       this    standard     by

demonstrating            that    reasonable       jurists    would       find    that     the

district       court’s      assessment      of    the    constitutional         claims    is

debatable      or     wrong.        Slack    v.    McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Kim has not made the requisite showing.                      Accordingly, we deny a

certificate         of     appealability      and       dismiss    the      appeal.        We

dispense       with       oral    argument       because    the    facts        and     legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3